DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “filtered by means of membrane filtration” and “pH value is influenced by means of an ion exchange device” in claim 1, “influenced by means of the at least one strongly acidic cation exchanger” in claim 2, “removed from the partial flow by means of at least one strongly basic anion exchanger” in claim 4, “influenced by means of the at least one strongly basic anion exchanger” in claim 5, “by means of a flow regulating device” in claim 9, “by at least one flow regulating means comprising a flow regulating valve or an adjustable flap” in claim 10, “the at least one flow regulating means in claim 11, and “by means of an adsorption device” in claim 13 and “by means of an activated carbon filter” in claim 14. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16-17 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claim 1 has been amended to recite that the one or more treatment zones comprise a first treatment zone, a second treatment zone and a third treatment zone and that the food containers are heated in the first treatment zone, pasteurized in a second treatment zone, after which the food products in the containers are cooled in the third treatment zone, and further recites that “in which pipe or piping of the at least one recirculation loop the process liquid is fed form the first treatment zone to the third treatment zone”.
However the specification discloses that there are 5 treatment zones in Figure 1 (PGPUB specification [0091]) and since the specification discloses “2” as being treatment zones, starting from the left in Fig. 1, there would be treatment zones 1-5 and the recirculation loop from the first zone goes to the fifth zone. Therefore there is no support for the recirculation loop feeding process liquid from the first treatment zone to the third treatment zone.  Specifically there is no support for the limitation that “in which pipe or piping of the at least one recirculation loop the process liquid is fed form the first treatment zone to the third treatment zone”. Also it is noted that, the claim recites “the at least one recirculation loop” feeds process water from the first to the third treatment zone, implying that more than one recirculation loop can feed process water from the first zone to the third zone, however only one of the recirculation loop feeds process water from the first treatment zone to the fifth treatment zone. Therefore the amendment that the at least one recirculation loop feeds process water from the first treatment zone third treatment zone is seen to constitute an issue of new matter and as such must deleted. 
Additionally, regarding the limitation that “the food products in the containers are heated in the first treatment zone, pasteurized in a second treatment zone, after which the food products in the containers are cooled in the third treatment zone”, since the specification discloses that there are 5 treatment zones in Figure 1 (PGPUB specification [0091]) and since the specification defines the treatment zones as “2” in Fig. 1, starting from the left there would be treatment zones 1-5, while there is support for the food containers being heated in the first treatment zone (PGPUB paragraph [0094]), the specification then recites that pasteurization is carried out in the center (which would be zone 3 of Fig. 1) and then teaches cooling in the two treatment zones on the right hand side (zones 4 and 5 of Figure 1) (PGPUB paragraph [0094]).  Therefore there is no support for the food containers being pasteurized in a second treatment zone and then cooled in a third treatment zone. 
Additionally claim 1 recites that “the at least one partial flow is filtered…and the at least one partial flow is then returned to the recirculation loop or one of the recirculation loops or to the third treatment zone”.  However since the partial flow is either returned by returning means 18 or returned to the same loop from which it was diverted from (PGPUB Specification [0101]),  there is no support for the partial flow being returned to a different recirculation loop (the claim recites “or one of the recirculation loops” implying it is returned to a different recirculation loop). Further the recirculation loop from the first zone goes to the fifth zone and then the partial flow is returned to the fifth zone by 18; 
Regarding claim 31, claim 31 recites that the one or more treatment zones comprise a first treatment zone, a second treatment zone and a third treatment zone and that the food containers are heated in the first treatment zone, pasteurized in a second treatment zone, after which the food products in the containers are cooled in the third treatment zone, and further recites that “in which pipe or piping of the at least one recirculation loop the process liquid is fed form the third treatment zone to the first treatment zone”.
However the specification discloses that there are 5 treatment zones in Figure 1 (PGPUB specification [0091]) and since the specification discloses “2” as being treatment zones, starting from the left in Fig. 1, there would be treatment zones 1-5 and one of the recirculation loops goes from the first zone goes to the fifth zone and another one of the other recirculation loop goes from the 5th zone to the 1st zone. Therefore there is no support for the recirculation loop feeding process liquid from the third treatment zone to the first treatment zone, specifically there is not support for the limitation that “in which pipe or piping of the at least one recirculation loop the process liquid is fed form the third treatment zone to the first treatment zone”. Also it is noted that, the claim recites “the at least one recirculation loop” feeds process water from the third to the first treatment zone, implying that more than one recirculation loop can feed process water from the third zone to the first zone, however only one of the recirculation loop feeds process water from the fifth treatment zone to the first treatment zone. Therefore the amendment that the at least one recirculation loop feeds process water 
Additionally claim 31 recites that “the at least one partial flow is filtered…and the at least one partial flow is then returned to the recirculation loop or one of the recirculation loops or to the first treatment zone”. however since the partial flow is either returned by returning means 18 or returned to the same loop from which it was diverted from (PGPUB Specification [0101]),  there is not support for the partial flow being returned to a different recirculation loop (the claim recites “or one of the recirculation loops” implying it is returned to a different recirculation loop). Further the recirculation loop from the fifth zone goes to the first zone zone and then the partial flow is returned to the first zone by 18, therefore there is no support for the partial flow being returned from the third treatment zone to the first treatment zone. It is noted that the recirculation loop from the third treatment zone leads back to the third treatment zone (center zone Fig. 1 of the drawings).
Claims 2-14 and 16-17 are rejected based by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-17, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 31, claims 1 and 31 recites “the one or more treatment zone(s) comprise a first treatment zone, a second treatment zone and a third treatment zone” it is unclear how one treatment zone can comprise a first treatment zone, a second treatment zone and a third treatment zone.
Regarding claims 1 and 31, in lines 10-11 and 12, each of the claims recites “the treatment zone(s).”   It is unclear which zones “the treatment zone(s)” in each instance is referring to: the first treatment zone, the second treatment zone, the third treatment zone, or all of the treatment zones.
 Regarding claims 1 and 31, in lines 12-13, each of the claims recites “the treatment zone or another treatment zone” it is unclear which zone “the treatment zone” is referring to, it is also unclear which treatment zone is “another treatment zone”.
Claims 2-14 and 16-17 are rejected based by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 4, 9, 10, 13-14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967.
Regarding claim 1, Muenzer discloses a method of operating a pasteurization plant, comprising conveying containers filled with food products and closed, through one or more treatment zone(s) ([0009], [0010]). Muenzer discloses that the one or more treatment zones comprises a first treatment zone (Z1, Z2, Z3), a second treatment zone (P1, P2, P3) and a third treatment zone (Z7, Z8, Z9) (Fig. 1). Muenzer discloses that the food products in the containers are heated in the first treatment zone (Z1, Z2, Z3) ([0047]), and then pasteurized in the second treatment zone (P1, P2, P3) ([0047]), after which the food products in the containers are cooled in the third treatment zone (Z7, Z8, Z9) ([0047]). Muenzer discloses treating the containers with a tempered aqueous process liquid in the treatment zone(s) by applying the process liquid to an external surface of the containers ([0047]). Muenzer discloses the process liquid from 
Muenzer discloses that a partial quantity of a volumetric flow of the process liquid fed per unit of time is diverted out of a pipe or piping of the at least one recirculation loop to create at least one partial flow (in screening units A1-A9 process liquid is diverted out of going through the piping of recirculation loop 13 and the partial flow of the process water which is diverted is sent through second recirculation loop 3) (Fig. 5), in which piping of the recirculation loop (recirculation loop 13) the process liquid is fed from the first treatment zone (recirculation loop 13 of Z1, of first section Z1, Z2, Z3 goes to Z9 of the third treatment zone) to the third treatment zone (Z9 of third treatment section Z7, Z8, Z9). 
Muenzer discloses that the at least one partial flow (partial flow which goes through loop 3) is filtered by means of a membrane filtration device (filter module 5 of central filter unit 2) ([0051], Fig. 5) and the at least one partial flow is then returned to one of the recirculation loops (3) or a third treatment zone (loop 3 is capable of delivering process water to third treatment zone Z7, Z8, Z9) ([0042]). 
Regarding the limitation that the partial quantity of a volumetric flow of the process liquid fed per unit of time is continuously diverted to create at least one partial flow, Muenzer discloses that valves 1V and the pump 1M may be individually controlled and respectively one or if appropriate several screening containers may be opened for the removal of sediment and forwarded for the purpose of sediment filtration and that in this process a mixture of process water 17 and solid particles as well as particles dissolved in the process water may be removed, and that the removed process water continuously diverted, it is noted that Muenzer teaches a closed loop circuit to reuse the process liquid, and the partial quantity of the process liquid would necessarily need to be continuously diverted in order to supply liquid back to the treatment zones. Nevertheless, it is noted that examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients include “making continuous”, “The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.” (MPEP 2144.04.V.E), to therefore modify a partial quantity of a volumetric flow of the process liquid fed per unit of time to be continuously diverted out of a pipe or piping of the at least one recirculation loop (recirculation loop 13) to create at least one partial flow (the partial flow which is sent through recirculation loop 3 to be filtered) would have been an obvious modification to one of ordinary skill in the art in order to ensure an adequate supply of water is recirculated back to the treatment zones.
Further it is noted that Ennis teaches providing a drain line 38 at the bottom of a storage tank with adjustable valves for regulating the flow rate, the drain line 38 permitting a continuous flow of water and small settled particulates i.e. sediment laden water from the tank bottom, Ennis discloses that the continuous recirculation and flow of 
Further it is noted that Muenzer teaches the use of gravity sedimentation ([0010]) and Water Encyclopedia discloses “Gravity separation or sedimentation is the step in conventional water treatment systems that follows flocculation and precedes filtration. Its purpose is to enhance the filtration process by removing particulate matter. Sedimentation requires that the water flow through a basin at a slow enough velocity to permit the particulate matter to settle to the bottom of the basin before the water exits the basin” (Pg.1).
It would have been obvious to one of ordinary skill in the art to modify a partial quantity of a volumetric flow of the process liquid fed per unit of time of Muenzer to be continuously diverted out of a pipe or piping of the at least one recirculation loop (recirculation loop 13) to create at least one partial flow (the partial flow which is sent through recirculation loop 3 to be filtered) in order to aid in the prevention of bacteria and algae growth as taught by Ennis, especially since Muenzer already teaches that the use of gravity sedimentation in the screening containers (‘135, [0010]) and Water Encyclopedia shows that gravity sedimentation requires that the water flow through a 
Claim 1 differs from Muenzer in view of Ennis in the recitation that dissolved ions are then removed from the at least one partial flow by means of an ion exchange device, which is fluidically connected downstream of the membrane filtration device and has at least one strongly acidic cation exchanger. It is noted that Muenzer already teaches that the at least one partial flow is filtered by means of a membrane filtration device (‘135, [0051]).
Hilgren discloses a method of reconditioning used process fluid for subsequent reuse, and discloses that the apparatus for reconditioning the used process fluid can include an ion exchange device, which would necessarily remove dissolved ions from the fluid ([0079], [0041]). It would have been obvious to one of ordinary skill in the art to modify the process of Muenzer in view of Ennis in view of Water Encyclopedia to include treating the at least one partial flow by means of an ion exchange device before the at least one partial flow is returned to a recirculation loop or a treatment zone again in order to remove dissolved ions from the at least one partial flow as taught by Hilgren in order to provide further purification of the at least one partial flow of Muenzer in view of Ennis in view of Water Encyclopedia and since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claim 1 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in the recitation that the ion exchange device specifically has at least one strongly acidic cation exchanger.
Lenntech discloses that deionization entails removal of electrically charged (ionized) dissolved substances by binding them to positively or negatively charged sites on a resin as the water passes through a column packed with this resin. This process is called ion exchange and can be used in different ways to produce deionized water of various qualities. Lenntech teaches that in general the strong acid cation and strong base anion resin system is the simplest arrangement and a deionized water that may be used in a wide variety of applications can be obtained with it. It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren such that the ion exchange device specifically has at least one strongly acidic cation exchanger as taught by Lenntech since it is included in the simplest arrangement of an ion exchange device and produces a deionized water that may be used in a wide variety of applications. 
Additionally, regarding the limitation that the ion exchange device is fluidically connected downstream of the membrane filtration device, Tatsuno discloses filtering water with a membrane filtration device (reverse osmosis 3) and an ion exchange device (ion exchange 4) fluidically connected downstream of the membrane filtration device (col. 3, lines 11-20). It would have been obvious to one of ordinary skill in the art to modify the ion exchange device of Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lennetech to be fluidically connected downstream of the membrane filtration device (‘135, [0051]), as taught by Tatsuno since Tatsuno shows such an order of the filtration devices is suitable for filtering water, and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Regarding claim 4, Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno discloses that anions are removed from the partial flow by means of at least one strongly basic anion exchanger (Lennetech).
Regarding claim 9, Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno discloses that the partial quantity of process liquid diverted from the at least one recirculation loop (partial quantity of process liquid diverted from going through recirculation loop 13) in order to create the partial flow is regulated by means of a flow regulating device (1V) (‘135, Fig. 5, [0048], [0049], [0054]).
Regarding claim 10, Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno discloses that at least a part of the process liquid removed from the partial flow by means of at least one flow regulating means (valves 1V) is fed through the ion exchange device and then returned to the partial flow again (‘135, [0048], [0049], [0054]).
Regarding claim 13, Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno discloses after removing dissolved ions, dissolved substances are also removed from the partial flow by means of an adsorption device (‘790, [0038]). 
Regarding claim 14, Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno discloses the dissolved substances are removed from the partial flow by means of an activated carbon filter (‘790, [0038]).
Regarding claim 31, Muenzer discloses a method of operating a pasteurization plant, comprising conveying containers filled with food products and closed, through one or more treatment zone(s) ([0009], [0010]). Muenzer discloses that the one or more treatment zones comprises a first treatment zones (Z1, Z2, Z3), a second treatment zone (P1, P2, P3) and a third treatment zone (Z7, Z8, Z9) (Fig. 1). Muenzer discloses that the food products in the containers are heated in the first treatment zone (Z1, Z2, Z3) ([0047]), and then pasteurized in the second treatment zone (P1, P2, P3) ([0047]), after which the food products in the containers are cooled in the third treatment zone (Z7, Z8, Z9) ([0047]). Muenzer discloses the process liquid from the treatment zone(s) is fed back to a treatment zone for reuse in at least one recirculation loop (13, 3) ([0042], [0064], Fig. 1, 5).
Muenzer discloses that a partial quantity of a volumetric flow of the process liquid fed per unit of time is diverted out of a pipe or piping of the at least one recirculation loop (recirculation loop 13) to create at least one partial flow (in screening units A1-A9 process liquid is diverted out of going through the piping of recirculation loop 13 and the partial flow of the process water which is diverted is sent through second recirculation loop 3), in which piping of the recirculation loop (recirculation loop 13) (Fig. 5) the process liquid is fed from the third treatment zone (the recirculation loop 13 of Z7 which is considered part of third treatment zone, goes to Z3 which is considered part of the first treatment zone) to the first treatment zone (first zone includes Z3). Muenzer discloses that the at least one partial flow is filtered by means of a membrane filtration device (central filter unit 2) ([0009], [0010]) and the at least one partial flow is then 
Muenzer discloses that the at least one partial flow is filtered by means of a membrane filtration device (Fig. 1, filter module 5 [0051]), and the at least one partial flow is then returned to one of the recirculation loops (partial flow is returned to loop 3) or to the first treatment zone again (partial flow in loop 3 is capable of being returned to first treatment zone Z1, Z2 and Z3) (Fig.1).
Regarding the limitation that the partial quantity of a volumetric flow of the process liquid fed per unit of time is continuously diverted to create at least one partial flow, Muenzer discloses that valves 1V and the pump 1M may be individually controlled and respectively one or if appropriate several screening containers may be opened for the removal of sediment and forwarded for the purpose of sediment filtration and that in this process a mixture of process water 17 and solid particles as well as particles dissolved in the process water may be removed, and that the removed process water and sediment are led to a central filter unit ([0048], [0049]) and that after the sediment with process water, removed from the respective screening unit has passed through the central filter unit, filtered process water may be transferred for further use and returned to the treatment zones ([0052], [0054]). While Muenzer does not specifically recite that the partial quantity of the process liquid (mixture of process water 17 and solid particles removed from screening containers to the filter unit) is continuously diverted, it is noted that Muenzer teaches a closed loop circuit to reuse the process liquid, and the partial quantity of the process liquid would necessarily need to be continuously diverted in order to supply liquid back to the treatment zones. Nevertheless, it is noted that 
Further it is noted that Ennis teaches providing a drain line 38 at the bottom of a storage tank with adjustable valves for regulating the flow rate, the drain line 38 permitting a continuous flow of water and small settled particulates i.e. sediment laden water from the tank bottom, Ennis discloses that the continuous recirculation and flow of water from the holding tanks eliminates the problem of bacteria and algae growth which would occur if the water at each tank bottom was static (col. 4, lines 14-44). Thus in applying the teachings of Ennis to Muenzer one of ordinary skill in the art would recognize the benefit of modifying the partial quantity of the process water (process water 17 with sediment) (‘135, [0010]) in the screening container to be continuously diverted includes aiding in the reduction of bacteria and algae growth in the water in the screening container. 
Further it is noted that Muenzer teaches the use of gravity sedimentation ([0010]) and Water Encyclopedia discloses “Gravity separation or sedimentation is the step in 
It would have been obvious to one of ordinary skill in the art to modify a partial quantity of a volumetric flow of the process liquid fed per unit of time of Muenzer to be continuously diverted out of a pipe or piping of the at least one recirculation loop (recirculation loop 13) to create at least one partial flow (the partial flow which is sent through recirculation loop 3 to be filtered) in order to aid in the prevention of bacteria and algae growth as taught by Ennis, especially since Muenzer already teaches the use of gravity sedimentation in the screening containers (‘135, [0010]) and Water Encyclopedia shows that gravity sedimentation requires that the water flow through a basin at a slow enough velocity to permit the particulate matter to settle to the bottom of the basin before the water exits the basin. 
Claim 31 differs from Muenzer in view of Ennis in the recitation that dissolved ions are then removed from the at least one partial flow by means of an ion exchange device, which is fluidically connected downstream of the membrane filtration device and has at least one strongly acidic cation exchanger. It is noted that Muenzer already teaches that the at least one partial flow is filtered by means of a membrane filtration device (‘135, [0051]).
Hilgren discloses a method of reconditioning used process fluid for subsequent reuse, and discloses that the apparatus for reconditioning the used process fluid can 
Claim 31 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in the recitation that the ion exchange device specifically has at least one strongly acidic cation exchanger.
Lenntech discloses that deionization entails removal of electrically charged (ionized) dissolved substances by binding them to positively or negatively charged sites on a resin as the water passes through a column packed with this resin. This process is called ion exchange and can be used in different ways to produce deionized water of various qualities. Lenntech teaches that in general the strong acid cation and strong base anion resin system is the simplest arrangement and a deionized water that may be used in a wide variety of applications can be obtained with it. It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren such that the ion exchange device specifically has at least one strongly acidic cation exchanger as taught by Lenntech since it is 
Additionally, regarding the limitation that the ion exchange device is fluidically connected downstream of the membrane filtration device, Tatsuno discloses filtering water with a membrane filtration device (reverse osmosis 3) and an ion exchange device (ion exchange 4) fluidically connected downstream of the membrane filtration device (col. 3, lines 11-20). It would have been obvious to one of ordinary skill in the art to modify the ion exchange device of Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lennetech to be fluidically connected downstream of the membrane filtration device (‘135,[0051]), as taught by Tatsuno since Tatsuno shows such an order of the filtration devices is suitable for filtering water, and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Casolo US 3,985,648.
Regarding claim 2, claim 2 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a pH value of the partial flow is specifically influenced by means of the at least one strongly acidic cation exchanger with a view to obtaining a desired pH level.  
Regarding claim 5, claim 5 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a pH value of the partial flow is specifically influenced by means of the at least one strongly basic anion exchanger with a view to obtaining a desired pH level.  
Casolo teaches adjusting the pH of a liquid to obtain an optimal pH using ion exchangers. It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno such that a pH value of the partial flow is specifically influenced by means of at least one strongly acidic cation exchanger and at least one strongly basic anion exchanger with a view of obtaining a desired pH level as taught by Casolo since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Wang CN 1773279 A (Espacenet Translation).
Regarding claim 3, claim 3 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that the at least one strongly acidic cation exchanger is regenerated depending on a change in pH value of the partial flow. 
Wang discloses monitoring the pH of treated water in order to determine the saturation point of an ion exchange resin in order to provide a basis for timely 
Regarding claim 6, claim 6 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that the at least one strongly basic anion exchanger is regenerated depending on a change in pH value of the partial flow. However claim 6 is rejected for the same reasons given above as for claim 3. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Everson et al. US 2013/0192639
Regarding claims 7 and 8, claim 7 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a content of ions dissolved in the partial flow is monitored by sensors upstream and downstream of the ion exchange device respectively. Claim 8 differs Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a content of ions dissolved in the partial flow is monitored by measuring a pH value of the partial flow 
Everson discloses a pH measurement can be used to trigger the step of regenerating the resin of a water treatment component, and discloses that the pH of incoming water can be compared to the treated water, where the pH differential can be used to monitor the system. Everson teaches providing sensors for measuring the pH of the non-treated water and treated water ([0065], [0096], [0137], [0141]). It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno such that a content of ions dissolved in the partial flow is monitored by sensors upstream and downstream of the ion exchange device respectively, and such that a content of ions dissolved in the partial flow is monitored by measuring a pH value of the partial flow respectively upstream and downstream of the point where ions are removed by means of the ion exchange device as taught by Everson in order to determine when the ion exchange resins need to be regenerated. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Jessen et al. US 8,585,906.
Regarding claim 11, claim 11 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a flow quantity of process liquid through the ion exchanger is regulated 
Jessen teaches a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means (inlet valve 34/valve system) of the ion exchange device (col. 8, lines 46-50, Fig. 2). It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno such that a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means (inlet valve 34/valve system) separately for each ion exchanger of the ion exchange device as taught by Jessen in order to easily control the flow of process liquid as desired into the ion exchange devices. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Heskett US 5,415,770.
Regarding claim 12, claim 12 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that before removing the dissolved ions, the partial flow is additionally directed through a liquid treatment device comprising metal particles or a metal mesh comprising copper and or zinc. 
Heskett discloses treating water which employs particulate matter such as zinc and copper as well as mixtures thereof to provide removal of undesirable contaminants .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Burrow WO 2011/131963. 
Regarding claim 16, claim 16 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that a partial volumetric flow of process liquid is directed through a heat exchanger of an air-cooled cooling tower, depending on requirements.
Burrows discloses a pasteurization system comprising a cooling tower for waste water recovery (Pg. 2, lines 10-15). It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno such that a partial volumetric flow of process liquid is directed through a heat exchanger of an air-cooled cooling tower depending on requirements as taught by Burrow in order to allow the temperature of the partial flow to be adjusted to a desired temperature. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Tatsuno et al. US 5,282,967 in view of Dhruv et al. US 2007/0082100.
Regarding claim 17, Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno discloses cans are containers which are commonly treated by pasteurization systems (‘135, [0003]) therefore it is obvious that the containers treated in the pasteurization plant of Muenzer in view of Ennis in view of Hilgren in view of Lenntech in view of Tatsuno incorporate a metal material.  Claim 17 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno in the recitation that the containers treated by the pasteurization plant specifically incorporate a metal material that is an aluminum material.
Dhruv discloses a pasteurization plant for pasteurizing filled food containers by spraying heat transfer fluid ([0006]) and discloses that the containers to be processed can be made of any material including metal such as aluminum ([0023], [0003]). It would have been obvious to one of ordinary skill in the art to modify the process of Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Tatsuno such that the containers treated by the pasteurization plant specifically incorporate a metal material that is an aluminum material as taught by Hilgren in order to pasteurize products which require an aluminum container for storage.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered, and a new grounds of rejection has been made based another interpretation of the teachings of Muenzer and in view of the amendments made to the claims.   
In response to Applicant’s argument that none of the references teach first performing membrane filtration and subsequently treating the water with the ion exchange device, it is noted that the prior art teaches performing membrane filtration and using ion exchange devices in combination (Hilgren ([0078], [0079], [0038]), and it would have been obvious to one of ordinary skill in the art to try and perform membrane filtration prior to use of the ion exchange device since there are a finite number of orders for using the membrane filtration and using ion exchange devices in combination. An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). Further, Tatsuno was additionally brought to teach placing an ion exchange device downstream from a membrane filtration device. 
Applicant argues that with regard to the feature of removing the partial quantity of process liquid out of a pipe or piping as specified in independent claims 1 and 31, 
This argument has not been found persuasive the claim language “continuously diverted out of a pipe or piping of the at least one recirculation loop” does not necessarily require the process liquid to first be within a pipe or piping prior to being “diverted out of a piping”. “[D]iverted out of a piping” can be interpreted to mean diverted from going through a pipe or piping. As discussed in the rejection above regarding claims 1 and 31, Muenzer can be interpreted to disclose that a partial quantity of a volumetric flow of the process liquid fed per unit of time is continuously diverted out of a pipe or piping of the at least one recirculation loop to create at least one partial flow (in screening units A1-A9 process liquid is diverted out of going through the piping of recirculation loop 13 and the partial flow of the process water which is diverted is sent through second recirculation loop 3) (Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oinuma US 5,385,664 discloses filtering water with membrane filtration device (3, 4) and then treating the water with an ion exchange device (5) which fluidically connected downstream of the membrane filtration device (col. 3, lines 29-34) (Fig. 1A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/




/VIREN A THAKUR/Primary Examiner, Art Unit 1792